ORDER

PER CURIAM.
AND NOW, this 16th day of February, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Did the courts below err by concluding that a defendant who provides an address and subsequently becomes homeless has no duty to comply with the registration requirements of Megan’s Law, such that evidence consistent with these circumstances would be insufficient to support a verdict of guilty of failure to register?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.